Case 1:17-cv-02537-WJM-SKC Document 96 Filed 01/25/21 USDC Colorado Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                Judge William J. Martínez

  Civil Action No.17-cv-2537-WJM-SKC

  ROBERT BURGARD,

          Plaintiff,

  v.

  TP ENTERPRISES, INC., a Colorado corporation, and
  CARLOS MORALES,

          Defendants.


       ORDER DENYING DEFENDANT’S MOTION FOR THE COURT TO RECONSIDER
          [#89] OPINION AND ORDER DENYING MOTION TO EXCLUDE OPINION
                                   TESTIMONY


          This personal injury action is before the Court on Defendant Carlos Morales’s

  Motion for the Court to Reconsider [#89] Opinion and Order Denying Motion to Exclude

  Opinion Testimony (“Motion”). (ECF No. 92.) Plaintiff Robert Burgard filed a response

  in opposition (ECF No. 93), and Morales replied (ECF No. 94). For the following

  reasons, the Motion is denied.

                                    I. LEGAL STANDARD 1

          Federal Rule of Civil Procedure 60(b)(1) permits the court to relieve a party from

  a final judgment, order or other proceeding on the grounds of “mistake, inadvertence,

  surprise, or excusable neglect.” A motion for relief from a judgment under Rule 60(b) is

  addressed to the sound discretion of the trial court. Zimmerman v. Quinn, 744 F.2d 81,

  1
    Burgard argues that Federal Rule of Civil Procedure 59(e) governs Morales’s Motion. (ECF
  No. 93 at 8.) However, because no judgment has been entered in this case (Judge Krieger
  merely entered an order on the Original Motion), the Court considers it under Rule 60(b)
  (grounds for relief from an order).
                                               1
Case 1:17-cv-02537-WJM-SKC Document 96 Filed 01/25/21 USDC Colorado Page 2 of 7




  82 (10th Cir. 1984); see also LeaseAmerica Corp. v. Eckel, 710 F.2d 1470, 1475 (10th

  Cir. 1983) (decision whether relief should be granted under Rule 60(b) is discretionary

  and the ruling should not be disturbed except for a manifest abuse of discretion).

         “Grounds warranting a motion to reconsider include (1) an intervening change in

  the controlling law, (2) new evidence previously unavailable, and (3) the need to correct

  clear error or prevent manifest injustice.” Servants of Paraclete v. Does, 204 F.3d 1005,

  1012 (10th Cir. 2000) (citing Brumark Corp. v. Samson Resources Corp., 57 F.3d 941,

  948 (10th Cir. 1995)). “Thus, a motion for reconsideration is appropriate where the

  court has misapprehended the facts, a party’s position, or the controlling law. Id.

  (citation omitted.) “It is not appropriate to revisit issues already addressed or advance

  arguments that could have been raised in prior briefing.” Id. (citing Van Skiver v. United

  States, 952 F.2d 1241, 1243 (10th Cir. 1991)).

                                         II. ANALYSIS

         Burgard suffered an injury in a workplace accident in 2015 when a forklift, driven

  by Morales, pinned him against another piece of equipment. Due to his injuries,

  Burgard’s left leg was amputated above the knee. In this action, Burgard asserts a

  negligent operation claim against Morales. 2

         Burgard has endorsed John Dahlberg as an expert witness under Federal Rule

  of Civil Procedure 26(a)(2) to provide opinion testimony as to “anticipated annual

  medical and rehabilitative expenses” (also referred to as a “life care plan”) that Burgard


  2
   On January 17, 2020, Judge Marcia S. Krieger granted Defendants’ Motion for Partial
  Summary Judgment as to Burgard’s claims for negligent failure to warn/supervise, negligence
  hiring, and negligent operation against TP Enterprises. (ECF No. 84 at 9.) The negligent
  operation claim asserted against Morales remained. (Id.) This case was reassigned to the
  undersigned on May 11, 2020. (ECF No. 90.)


                                                 2
Case 1:17-cv-02537-WJM-SKC Document 96 Filed 01/25/21 USDC Colorado Page 3 of 7




  is expected to experience as a result of his injury. (ECF No. 89 at 1.) On February 5,

  2020, Morales filed Defendant’s Renewed Fed. R. Evid. 702 Motion to Exclude or Limit

  Opinion Testimony of Plaintiff’s Expert John Dahlberg (“Original Motion”). (ECF No.

  85.) Burgard filed a response in opposition (ECF No. 86), and Morales replied (ECF

  No. 87) and supplemented his motion (ECF No. 88).

         On May 7, 2020, Judge Krieger denied the Original Motion. (ECF No. 89).

  Relevant here, she explained that in the Original Motion, Morales had moved to exclude

  “any portion of Mr. Dahlberg’s opinions that were derived from Mr. Dahlberg’s

  discussions with Eric Pickering, Mr. Burgard’s prosthetist, insofar as Mr. Burgard did not

  separately identify Mr. Pickering as an expert witness.” 3 (Id. at 2.) Throughout the

  order, Judge Krieger made numerous references to the fact that the part of the Original

  Motion relevant here stemmed from Morales’s argument that Burgard impermissibly

  failed to disclose Pickering as an expert witness under Rule 26. For instance, the

  relevant section heading was titled “Opinions derived from undisclosed experts” (id.);

  Judge Krieger observed that “Mr. Morales notes that Mr. Burgard did not include Mr.

  Pickering as an expert witness in his Fed. R. Civ. P. 26 disclosures, and has provided

  no report from Mr. Pickering regarding Mr. Pickering’s opinions” (id. at 3); and Judge

  Krieger stated that “It is axiomatic that a party who fails to timely disclose the identity of

  an expert witness and the bases for that witness’ opinions as required by Fed. R. Civ. P.

  26(a)(2) will be prevented from offering those opinions at trial” (id.). Importantly, in a

  footnote, Judge Krieger stated:



  3
    In the Original Motion, Morales moved to exclude Dahlberg’s opinions and testimony on
  numerous grounds, but the Court discusses only those issues raised in the Motion, namely,
  those arguments related to Burgard’s failure to properly disclose Pickering.
                                                 3
Case 1:17-cv-02537-WJM-SKC Document 96 Filed 01/25/21 USDC Colorado Page 4 of 7




                    Mr. Morales’ motion does not specifically contend that Mr.
                    Pickering was not properly identified as a potential percipient
                    witness, such that his testimony could be excluded under
                    Rule 26(a)(1), and the Court does not consider that question.

  (Id. at 4 n.1.)

         Given these statements, it is clear that Judge Krieger rendered an opinion based

  on Morales’s argument that Burgard improperly failed to disclose Pickering as an expert

  witness, and not on a separate or additional argument that Burgard improperly failed to

  identify Pickering as a potential percipient witness or failed to identify Pickering at all

  under Rule 26. From the footnote referenced above, it is apparent that Judge Krieger

  did not err or misunderstand Burgard’s argument. Rather, she explicitly found he had

  made a particular argument, and not another. On these grounds, she analyzed

  Morales’s argument, found it unavailing, and denied Morales’s motion to exclude

  Dahlberg’s opinions derived from discussions with Pickering. (Id. at 9.)

         In the Motion, Morales attempts to recast his argument in the Original Motion,

  arguing that Judge Krieger “missed a critical undisputed fact that bears on every

  argument presented in [the Original Motion].” (ECF No. 92 at 3.) Specifically, Morales

  points out that in the Original Motion, he stated that “Plaintiff has never listed Eric

  Pickering, C.P. on any Rule 26 initial, supplemental, or expert disclosure, and never

  disclosed any Rule 26 contact information for Mr. Pickering.” (Id.) Based on this

  statement, Morales now argues that he established in the briefing before Judge Krieger

  that Burgard never disclosed Pickering as a witness of any kind, as required by Rule

  26(a). (Id. at 4.) Thus, Morales contends he is greatly prejudiced by the failure to

  disclose Pickering as a person with knowledge—not just as an expert—and requests

  that the Court reconsider the prior order and entirely exclude Dahlberg’s testimony, or

                                                  4
Case 1:17-cv-02537-WJM-SKC Document 96 Filed 01/25/21 USDC Colorado Page 5 of 7




  alternatively, limit Dahlberg’s trial testimony by excluding his opinions in according with

  the authorities, analysis, and arguments set forth in ECF Nos. 85, 87, 88, and 92. (Id. at

  8.)

         The Court acknowledges that Morales made the quoted statement in the Original

  Motion. However, based on Judge Krieger’s footnote, Burgard’s response (ECF No.

  93), and the Court’s review of the Original Motion, it is clear that Morales never

  developed the broader argument that Burgard failed to disclose Pickering in any

  capacity. Rather, as Burgard points out, Morales’s arguments in the Original Motion

  consistently referred to Pickering as an expert. (Id. at 10.) Because Morales could

  have, but chose not to, present this argument in the Original Motion, it is deemed

  waived for failure to meaningfully develop it. See United States v. Hunter, 739 F.3d

  492, 495 (10th Cir. 2013) (deeming waived an argument inadequately developed in

  opening brief); see also United States v. Martinez, 518 F.3d 763, 768 (10th Cir. 2008)

  (“But this contention appears only in a fleeting sentence at the conclusion of Mr.

  Martinez’s opening brief, supported by no analysis or citation; without any such

  development, our precedent instructs us to deem the point waived and leave any such

  challenge for another day.”); Thompson R2-J Sch. Dist. v. Luke P., ex rel. Jeff P., 540

  F.3d 1143, 1148 n.3 (10th Cir. 2008) (same); Rojem v. Gibson, 245 F.3d 1130, 1141 n.8

  (10th Cir. 2001) (same).

         Morales’s other argument, that Judge Krieger’s order fails to identify that the

  Court never reviewed Morales’s March 30, 2020 filing, which is a complete copy of

  Dahlberg’s report (ECF No. 92 at 5), is unavailing. Judge Krieger’s order refers to

  Dahlberg’s report, though she does not explicitly state that she read the entire filing.



                                               5
Case 1:17-cv-02537-WJM-SKC Document 96 Filed 01/25/21 USDC Colorado Page 6 of 7




  However, among other references, she states that “Dahlberg’s report[] reflects that Mr.

  Dahlberg is presently engaged as a Rehabilitation Consultant . . .”; “[h]is report indicates

  that he was asked by Mr. Burgard ‘to assess the injuries and resultant disabilities that

  Mr. Burgard will likely experience’ due to the amputation”; and notes that “The bulk of

  Mr. Dahlberg’s report is similar to the portion quoted above . . . .” (ECF No. 89 at 5–6.)

  From these references, the Court discerns that Judge Krieger read at least as much of

  Dahlberg’s report as she deemed necessary to rule on the Original Motion. Thus, his

  argument regarding any potential failure by Judge Krieger to read Dahlberg’s report is

  unavailing. Similarly, Morales did not argue in the Original Motion that Dahlberg’s report

  did not contain an appendix. He cannot raise this new argument now.

                                      III. CONCLUSION

         For the foregoing reasons, the Court ORDERS as follows:

  1.     Defendant Carlos Morales’s Motion for the Court to Reconsider [#89] Opinion

         and Order Denying Motion to Exclude Opinion Testimony (ECF No. 92) is

         DENIED; and

  2.     The parties are DIRECTED to contact the chambers of Magistrate Judge S. Kato

         Crews, no later than January 27, 2021, to schedule a status conference or such

         other proceeding as Judge Crews decides is appropriate in order to move this

         case forward.




                                               6
Case 1:17-cv-02537-WJM-SKC Document 96 Filed 01/25/21 USDC Colorado Page 7 of 7




        Dated this 25th day of January, 2021.

                                                BY THE COURT:




                                                William J. Martinez
                                                United States District Judge




                                            7
